Title: To George Washington from Alexander Hamilton, 8 July 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Treasury Department July 8. 1794
               
               From communications with the Secretary of State, in your absence, it would appear expedient to place the powers in Holland for making a Loan for the purpose of the Algierine-negotiation earlier than may be practicable, if the Minister resident there is to be the agent.  Under this view of the subject, I request your
                  
                  instruction whether the power shall be sent to our Commissioners at Amsterdam instead of that Minister as has been contemplated.  With the most perfect respect, &c.
               
                  A. Hamilton
               
            